Title: To Benjamin Franklin from Gratien, 23 April 1779
From: Gratien, ——
To: Franklin, Benjamin


Monsieur
Morlaix 23 Avril 1779
J’ay Lhonneur De Vous adresser Cy Joint Une Expedition de requete a nous presentée (Concernant le navire suedois la Victoria Detenu En ce port, suivant Detail que Vous avez par Ma Lettre du 19 Mars.). Je Vous prie De prendre Connoissance de L’ordonnance provisoire que J’ay Eté obligé de rendre.
Monsieur De grandbourg secretaire General de La marine recoit ce Jour la même Expedition, Vous pourrez Vous entendre avec luy sur le Tout.
Le consignataire, Du Papillon prise faitte par La marquise De La fayette Corsaire armé a Bordeaux Sous commission et Pavillon Du congrèz, presse pour obtenir Une Decision, Les morues faisant partie Du chargement, Deperissent chaque Jour Et Seront bientôt sans Valeur.
Je Suis avec Respect Monsieur Votre Très humble Et Très obeissant Serviteur
GratienLieut Genl De L’amirauté
